Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on March 30, 2021 for patent application 16/376400. 

Status of Claims
2.	Claims 37-67 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

4.	Claims 37-67 are rejected under 35 U.S.C. 102(e) as being anticipated by Trundle et al. (U.S. Publication Number: 2010/0289643).
As to independent claim 37, Trundle discloses a computer-implemented method of a device control apparatus for controlling at least one device placed in a local area network, the method comprising: 
receiving outdoor environment information related to an area external to the local area network, from at least one network interface unit of a service provider (e.g., sensor data also may 
analyzing content of the received outdoor environment information to detect a keyword corresponding to the outdoor environment information (e.g., a real-time weather feed e.g. from national weather service, to help guide intelligent, automated decision making on thermostat temperature; attribute columns 401-409 that represent attributes used in assessing the example rules and an action column 410 that defines an action to be performed when the conditions for a rule are met) (see Paragraph [0069] and [0086]); 
selecting the at least one device placed in the local area network based on the detected keyword (e.g., controlling thermostat, lighting, and other energy-consuming appliances) (see Paragraph [0069] and [0086]); 
generating, based on user information regarding user's future activity, control information regarding the at least one selected device (e.g., if the system 200 alerts the user that the user's property is being excessively cooled while unoccupied, and the system 200 detects that the user subsequently, within a configurable amount of time, takes action to reduce the cooling schedule of the property, then the system 200 considers the user response to the alert as a "system action," which is cataloged) (see Paragraph [0201]); 
transmitting the control information to the at least one selected device (e.g., controlling thermostat, lighting, and other energy-consuming appliances) (see Paragraph [0069], [0086], and Figure 5); 
selecting, based on the user information regarding user's future activity, a user device located external to the local area network to transmit guide information generated based on the control information (e.g., geographic location; action) (see Figure 4); and 

As to independent claim 49, Trundle discloses a computer-implemented method of a device control apparatus for controlling at least one device placed in a local area network, the method comprising: 
obtaining at least one user information by searching for at least one of an external database of a device control apparatus for controlling the at least one device and an internal database of the device control apparatus (e.g., system 200 maintains a database of all actions and also rate information, size of home, and home efficiency rating, as well as government guidelines, to estimate savings associated with each action) (see Paragraph [0201]); 
selecting the at least one device placed in the local area network based on the obtained user information (see Figure 1A); 
generating, based on user information regarding user's future activity, control information regarding the at least one selected device (see Figure 5); 
transmitting the control information to the at least one selected device (e.g., monitoring system; automation) (see Figure 1B and Figure 5); 
selecting, based on the user information regarding user's future activity, a user device located external to the local area network to transmit guide information generated based on the control information (e.g., geographic location; action) (see Figure 4); 
transmitting the guide information to the selected user device (e.g., if the system 200 alerts the user that the user's property is being excessively cooled while unoccupied, and the system 200 detects that the user subsequently, within a configurable amount of time, takes action to reduce the cooling schedule of the property, then the system 200 considers the user response to the alert as a "system action," which is cataloged) (see Paragraph [0201]); and 

As to independent claim 51, Trundle discloses a non-transitory computer-readable recording medium having embodied thereon a program for executing a method of a device control apparatus for controlling at least one device placed in a local area network, the method comprising: 
receiving outdoor environment information related to an area external to the local area network, from at least one network interface unit of a service provider (e.g., sensor data also may include environmental sensor data, radio frequency identification RFID sensor data e.g., a car) (see Paragraph [0079]); 
analyzing content of the received outdoor environment information to detect a keyword corresponding to the outdoor environment information (e.g., a real-time weather feed e.g. from national weather service, to help guide intelligent, automated decision making on thermostat temperature; attribute columns 401-409 that represent attributes used in assessing the example rules and an action column 410 that defines an action to be performed when the conditions for a rule are met) (see Paragraph [0069] and [0086]); 

generating, based user information regarding user's future activity, control information regarding the at least one selected device (e.g., if the system 200 alerts the user that the user's property is being excessively cooled while unoccupied, and the system 200 detects that the user subsequently, within a configurable amount of time, takes action to reduce the cooling schedule of the property, then the system 200 considers the user response to the alert as a "system action," which is cataloged) (see Paragraph [0201]); 
transmitting the control information to the at least one selected device (e.g., controlling thermostat, lighting, and other energy-consuming appliances) (see Paragraph [0069], [0086], and Figure 5); 
selecting, based on user information regarding user's future activity, a user device located external to the local area network to transmit guide information generated based on the control information (e.g., geographic location; action) (see Figure 4); and 
transmitting the guide information to the selected user device (e.g., system 200 alerts the user that the user's property is being excessively cooled while unoccupied) (see Paragraph [0201]). 
As to independent claim 54, Trundle discloses a non-transitory computer-readable recording medium having embodied thereon a program for executing a method of a device control apparatus for controlling at least one device placed in a local area network, the method comprising: 
obtaining at least one user information by searching for at least one of an external database of the device control apparatus and an internal database of the device control apparatus (e.g., system 200 maintains a database of all actions and also rate information, size of home, and home efficiency rating, 
selecting the at least one device based on the obtained user information (see Figure 1A); 
generating, based on user information regarding user's future activity, control information regarding the at least one selected device (see Figure 5); 
transmitting the control information to the at least one selected device (e.g., monitoring system; automation) (see Figure 1B and Figure 5); 
selecting, based on user information regarding user's future activity, a user device located external to the local area network to transmit guide information generated based on the control information (e.g., geographic location; action) (see Figure 4); 
transmitting the guide information to the selected user device (e.g., if the system 200 alerts the user that the user's property is being excessively cooled while unoccupied, and the system 200 detects that the user subsequently, within a configurable amount of time, takes action to reduce the cooling schedule of the property, then the system 200 considers the user response to the alert as a "system action," which is cataloged) (see Paragraph [0201]); and 
when the device control apparatus is determined to have left the local area network, transferring a control right of the device control apparatus to another device in the local area network (e.g., the method may include determining whether an area of a property corresponding to a lighting device is occupied based on at least one of a door sensor that senses whether a door at the area of the property is oriented in an open position or a closed position, a motion sensor that senses motion within the area of the property, and an image sensor that captures images of the area of the property and monitoring an operating state of the lighting device that provides lighting for the area of the property; the method may include comparing the determination of whether the area of the property is occupied and the operating state of the lighting device with the set of one or more rules and performing an 
As to independent claim 55, Trundle discloses a device control apparatus, the apparatus comprising: 
a first network interface unit for interfacing with an external network (e.g., geographic location; action) (see Figure 4); 
a second network interface unit for interfacing with a local area network (e.g., controlling thermostat, lighting, and other energy-consuming appliances) (see Paragraph [0069], [0086], and Figure 5); and 
a processor for: receiving outdoor environment information related to an area external to the local area network, from at least one service provider via the first network interface unit, analyzing content of the received outdoor environment information to detect a keyword corresponding to the outdoor environment information (e.g., a real-time weather feed e.g. from national weather service, to help guide intelligent, automated decision making on thermostat temperature; attribute columns 401-409 that represent attributes used in assessing the example rules and an action column 410 that defines an action to be performed when the conditions for a rule are met) (see Paragraph [0069] and [0086]); 
selecting at least one device placed in the local area network through the second network interface unit based on the detected keyword (e.g., controlling thermostat, lighting, and other energy-consuming appliances) (see Paragraph [0069] and [0086]), generating, based on user information regarding user's future activity, control information regarding the at least one selected device (e.g., if the system 200 alerts the user that the user's property is being excessively cooled while unoccupied, and the system 200 detects that the user subsequently, within a configurable amount of time, takes action to reduce the cooling schedule of the property, then the system 200 considers the user response to the alert as a "system action," which is cataloged) (see Paragraph [0201]), transmitting the control 
As to independent claim 66, Trundle discloses a device control apparatus, the apparatus comprising: 
a first network interface unit for interfacing with an external network (e.g., geographic location; action) (see Figure 4); 
a second network interface unit for interfacing with a local area network (e.g., controlling thermostat, lighting, and other energy-consuming appliances) (see Paragraph [0069], [0086], and Figure 5); 
a processor for: obtaining at least one user information by searching for at least one of an external database via the first network interface and an internal database of the device control apparatus (e.g., a real-time weather feed e.g. from national weather service, to help guide intelligent, automated decision making on thermostat temperature; attribute columns 401-409 that represent attributes used in assessing the example rules and an action column 410 that defines an action to be performed when the conditions for a rule are met) (see Paragraph [0069] and [0086]), selecting at least one device in a local area network based on the at least one user information (e.g., controlling thermostat, lighting, and other energy-consuming appliances) (see Paragraph [0069] and [0086]), generating, based on user information regarding user's future activity, control information regarding the at least one selected device based on the at least one user information (e.g., if the system 200 alerts the 
a storage unit for storing a database based on the at least one user information, wherein the database stored in the storage unit corresponds to the internal database (e.g., system 200 maintains a database of all actions and also rate information, size of home, and home efficiency rating, as well as government guidelines, to estimate savings associated with each action) (see Paragraph [0201]). 
As to dependent claim 38, Trundle teaches the method of claim 37, further comprising: controlling the at least one selected device by using information received based on the guide information (e.g., geographic location; action) (see Figure 4). 
As to dependent claim 39, Trundle teaches the method of claim 37, further comprising: collecting indoor environment information indicating environment information related to an inside area of the local area network, wherein generating control information includes generating control information based on the outdoor environment information and the indoor environment information (e.g., a real-time weather feed e.g. from national weather service, to help guide intelligent, automated decision making on thermostat temperature; attribute columns 401-409 that represent attributes used in assessing the example rules and an action column 410 that defines an action to be performed when the conditions for a rule are met) (see Paragraph [0069] and [0086]). 
As to dependent claim 40, Trundle teaches the method of claim 39, further comprising: collecting user information, wherein generating control information includes generating the control information based on the outdoor environment information, the indoor environment information, and the user information (e.g., if the system 200 alerts the user that the user's property is being excessively cooled while unoccupied, and the system 200 detects that the user subsequently, within a configurable amount of time, takes action to reduce the cooling schedule of the property, then the system 200 considers the user response to the alert as a "system action," which is cataloged) (see Paragraph [0201]). 
As to dependent claim 41, Trundle teaches the method of claim 40, wherein collecting the user information comprises: searching for at least one of an external database of a device control apparatus for controlling the at least one selected device and an internal database of the device control apparatus (e.g., system 200 maintains a database of all actions and also rate information, size of home, and home 
As to dependent claim 42, Trundle teaches the method of claim 40, wherein the user information comprises: information indicating whether at least one user exists in a region for controlling the at least one selected device (e.g., the method may include determining whether an area of a property corresponding to a lighting device is occupied based on at least one of a door sensor that senses whether a door at the area of the property is oriented in an open position or a closed position, a motion sensor that senses motion within the area of the property, and an image sensor that captures images of the area of the property and monitoring an operating state of the lighting device that provides lighting for the area of the property; the method may include comparing the determination of whether the area of the property is occupied and the operating state of the lighting device with the set of one or more rules and performing an operation related to changing the operating state of the lighting device based on the comparison) (see Paragraph [0008]). 
As to dependent claim 43, Trundle teaches the method of claim 37, further comprising: collecting user information, wherein generating control information includes generating the control information based on the outdoor environment information and the user information (e.g., if the system 200 alerts the user that the user's property is being excessively cooled while unoccupied, and the system 200 detects that the user subsequently, within a configurable amount of time, takes action to reduce the cooling schedule of the property, then the system 200 considers the user response to the alert as a "system action," which is cataloged) (see Paragraph [0201]). 
As to dependent claim 44, Trundle teaches the method of claim 43, wherein collecting the user information comprises: searching for at least one of an external database of the device control apparatus for controlling the selected device and an internal database of the device control apparatus (e.g., system 200 maintains a database of all actions and also rate information, size of home, and home 
As to dependent claim 45, Trundle teaches the method of claim 43, wherein the user information comprises: information indicating whether at least one user exists in a region for controlling the at least one selected device (e.g., the method may include determining whether an area of a property corresponding to a lighting device is occupied based on at least one of a door sensor that senses whether a door at the area of the property is oriented in an open position or a closed position, a motion sensor that senses motion within the area of the property, and an image sensor that captures images of the area of the property and monitoring an operating state of the lighting device that provides lighting for the area of the property; the method may include comparing the determination of whether the area of the property is occupied and the operating state of the lighting device with the set of one or more rules and performing an operation related to changing the operating state of the lighting device based on the comparison) (see Paragraph [0008]). 
As to dependent claim 46, Trundle teaches the method of claim 37, further comprising: when the device control apparatus is determined to have left the local area network, transferring a control right of the device control apparatus to another device in the local area network (e.g., the method may include determining whether an area of a property corresponding to a lighting device is occupied based on at least one of a door sensor that senses whether a door at the area of the property is oriented in an open position or a closed position, a motion sensor that senses motion within the area of the property, and an image sensor that captures images of the area of the property and monitoring an operating state of the lighting device that provides lighting for the area of the property; the method may include comparing the determination of whether the area of the property is occupied and the operating state of the lighting device with the set of one or more rules and performing an operation related to changing the operating state of the lighting device based on the comparison) (see Paragraph [0008]). 
As to dependent claim 47, Trundle teaches the method of claim 46, wherein transferring the control right is performed based on information regarding previously set candidate devices (e.g., the method may include determining whether an area of a property corresponding to a lighting device is occupied based on at least one of a door sensor that senses whether a door at the area of the property is oriented in an open position or a closed position, a motion sensor that senses motion within the area of the property, and an image sensor that captures images of the area of the property and monitoring an operating state of the lighting device that provides lighting for the area of the property; the method may include comparing the determination of whether the area of the property is occupied and the operating state of the lighting device with the set of one or more rules and performing an operation related to changing the operating state of the lighting device based on the comparison) (see Paragraph [0008]). 
As to dependent claim 48, Trundle teaches the method of claim 37, wherein the user device is further selected based on at least one of location information and attribute information of the at least one selected device (e.g., a real-time weather feed e.g. from national weather service, to help guide intelligent, automated decision making on thermostat temperature; attribute columns 401-409 that represent attributes used in assessing the example rules and an action column 410 that defines an action to be performed when the conditions for a rule are met; geographic location) (see Paragraph [0069] and [0086]; Figure 4). 
As to dependent claim 50, Trundle teaches the method of claim 49, wherein the at least one user information further comprises: information indicating whether at least one user exists in a region for controlling the at least one selected device (e.g., the method may include determining whether an area of a property corresponding to a lighting device is occupied based on at least one of a door sensor that senses whether a door at the area of the property is oriented in an open position or a closed position, a motion sensor that senses motion within the area of the property, and an image sensor that 
As to dependent claim 52, Trundle teaches the method of claim 51, further comprising: when the device control apparatus is determined to have left the local area network, transferring a control right of the device control apparatus to another device in the local area network (e.g., the method may include determining whether an area of a property corresponding to a lighting device is occupied based on at least one of a door sensor that senses whether a door at the area of the property is oriented in an open position or a closed position, a motion sensor that senses motion within the area of the property, and an image sensor that captures images of the area of the property and monitoring an operating state of the lighting device that provides lighting for the area of the property; the method may include comparing the determination of whether the area of the property is occupied and the operating state of the lighting device with the set of one or more rules and performing an operation related to changing the operating state of the lighting device based on the comparison) (see Paragraph [0008]). 
As to dependent claim 53, Trundle teaches the method of claim 51, wherein the user device is further selected based on at least one of location information and attribute information of the at least one selected device (e.g., a real-time weather feed e.g. from national weather service, to help guide intelligent, automated decision making on thermostat temperature; attribute columns 401-409 that represent attributes used in assessing the example rules and an action column 410 that defines an action to be performed when the conditions for a rule are met; geographic location) (see Paragraph [0069] and [0086]; Figure 4).
As to dependent claim 56, Trundle teaches the apparatus of claim 55, wherein the processor outputs a control signal regarding the at least one selected device through the second network interface unit by using information received based on the guide information (e.g., geographic location; action) (see Figure 4). 
As to dependent claim 57, Trundle teaches the apparatus of claim 55, further comprising: an indoor environment information collection unit for collecting indoor environment information indicating environment information related to an inside area of the local area network, wherein the processor generates the control information based on the outdoor environment information and the indoor environment information (e.g., a real-time weather feed e.g. from national weather service, to help guide intelligent, automated decision making on thermostat temperature; attribute columns 401-409 that represent attributes used in assessing the example rules and an action column 410 that defines an action to be performed when the conditions for a rule are met) (see Paragraph [0069] and [0086]). 
As to dependent claim 58, Trundle teaches the apparatus of claim 57, wherein the processor collects user information, and generates the control information based on the outdoor environment information, the indoor environment information, and the user information (e.g., if the system 200 alerts the user that the user's property is being excessively cooled while unoccupied, and the system 200 detects that the user subsequently, within a configurable amount of time, takes action to reduce the cooling schedule of the property, then the system 200 considers the user response to the alert as a "system action," which is cataloged) (see Paragraph [0201]). 
As to dependent claim 59, Trundle teaches the apparatus of claim 58, further comprising: a storage unit for storing at least one user information, wherein the processor searches for at least one of an external database accessible through the first network interface unit and an internal database stored in the storage unit to collect the at least one user information (e.g., system 200 maintains a database of 
As to dependent claim 60, Trundle teaches the apparatus of claim 58, wherein the user information comprises: information indicating whether at least one user exists in a region for controlling the at least one selected device (e.g., the method may include determining whether an area of a property corresponding to a lighting device is occupied based on at least one of a door sensor that senses whether a door at the area of the property is oriented in an open position or a closed position, a motion sensor that senses motion within the area of the property, and an image sensor that captures images of the area of the property and monitoring an operating state of the lighting device that provides lighting for the area of the property; the method may include comparing the determination of whether the area of the property is occupied and the operating state of the lighting device with the set of one or more rules and performing an operation related to changing the operating state of the lighting device based on the comparison) (see Paragraph [0008]). 
As to dependent claim 61, Trundle teaches the apparatus of claim 55, further comprising: a storage unit for storing at least one user information, wherein the processor searches for at least one of an external database accessible through the first network interface unit and an internal database stored in the storage unit to collect the at least one user information (e.g., system 200 maintains a database of all actions and also rate information, size of home, and home efficiency rating, as well as government guidelines, to estimate savings associated with each action) (see Paragraph [0201]). 
As to dependent claim 62, Trundle teaches the apparatus of claim 55, further comprising: a storage unit for storing information regarding candidate devices capable of transferring the control right, wherein the processor transfers the control right based on information regarding the candidate devices stored in the storage unit (e.g., the method may include determining whether an area of a property corresponding to a lighting device is occupied based on at least one of a door sensor that 
As to dependent claim 63, Trundle teaches the apparatus of claim 55, wherein, when the device control apparatus is determined to have left the local area network, the processor transfers a control right of the device control apparatus to another device in the local area network (e.g., the method may include determining whether an area of a property corresponding to a lighting device is occupied based on at least one of a door sensor that senses whether a door at the area of the property is oriented in an open position or a closed position, a motion sensor that senses motion within the area of the property, and an image sensor that captures images of the area of the property and monitoring an operating state of the lighting device that provides lighting for the area of the property; the method may include comparing the determination of whether the area of the property is occupied and the operating state of the lighting device with the set of one or more rules and performing an operation related to changing the operating state of the lighting device based on the comparison) (see Paragraph [0008]). 
As to dependent claim 64, Trundle teaches the apparatus of claim 55, wherein the user device is further selected based on at least one of location information and attribute information of the at least one selected device (e.g., a real-time weather feed e.g. from national weather service, to help guide intelligent, automated decision making on thermostat temperature; attribute columns 401-409 that represent attributes used in assessing the example rules and an action column 410 that defines an 
As to dependent claim 65, Trundle teaches the apparatus of claim 55, wherein the local area network is a home-based network (e.g., system 200 maintains a database of all actions and also rate information, size of home, and home efficiency rating, as well as government guidelines, to estimate savings associated with each action) (see Paragraph [0201]). 
As to dependent claim 67, Trundle teaches the device control apparatus of claim 66, wherein the at least one user information comprises user trip information (e.g., trip out of town; geographic location) (see Paragraph [0064] and Figure 4).


Response to Arguments
5.	Applicant’s arguments filed on March 30, 2021 have been fully considered.  The arguments are not persuasive and do not overcome the original art rejection.  The following are the Examiner’s observations in regard thereto.  
Applicant Argues:Applicant notes that the “system action” discussed in paragraph [0201] of Trundle relates to a user’s past action (i.e., user’s past action of reducing a cooling temperature of the user’s property when the system 200 alerted the user), and none of the actions defined in the action column 410 shown in FIG. 4 of Trundle are associated with the user’s future activity.
Examiner Responds:
Examiner is not persuaded. In addition to the office action above, see prior art Trundle paragraph [0168]-[0170] for “based on the derived relative presence pattern and the detection of all people leaving the office property 1610, the monitoring system 1650 determines to prepare the home property 1620 for occupancy in the near future and control devices at the office property 1610 to conserve energy overnight,” paragraph [0011] for “inferring future occupancy status,” and paragraph [0133]-[0134] for “infers future occupancy of the one or more users in the one or more properties based on the monitored geographic location data.” Under such consideration, the prior art teaches the claimed user’s future activity.

Applicant Argues:Trundle does not teach using “user’s future trip information or user’s future outing information” to control a certain device as claimed.
Examiner Responds:
Examiner is not persuaded. See in particular prior art Trundle paragraph [0064] for “trip out of town” and paragraph [0134] for “consider a rate at which a user is traveling in inferring a time when future occupancy is expected.” Under such consideration, the prior art teaches the claimed trip information.

Applicant Argues:Trundle does not disclose the feature “wherein the at least one user information regarding the user’s future activity further comprises a schedule for carrying out the user’s future activity” in claim 67.
Examiner Responds:
Examiner is not persuaded. In addition to the office action above, see prior art Trundle paragraph [0100] for “turning on lights at the property and preheating an oven to prepare the property for the user's anticipated arrival in the near future,” paragraph [0135]-[0139] for “system 200 may analyze the typical travel schedules or patterns for the user and infer times when the typical travel schedules or patterns suggest that the user will occupy the property,” and paragraph [0204] for “system 200 may use this learned information to control future heating or cooling scenarios in a more efficient manner.” Under such consideration, the prior art teaches the claimed limitations.




Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/ Primary Patent Examiner, Art Unit 2117